Citation Nr: 0727543	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  02-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a herniated disc of the cervical spine incurred 
during a period of vocational rehabilitation in July 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran had active service from March 1978 until March 
1981 and from November 1989 until May 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a herniated disc of the cervical spine incurred 
during a period of vocational rehabilitation in July 1997.

The veteran testified at a hearing held before the 
undersigned acting Veterans Law Judge in September 2003.  A 
transcript of that hearing has been associated with the 
claims file. 

The Board remanded the case in February 2005 to ensure 
compliance with all notice obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107.  The Board also instructed the 
RO to issue a statement of the case concerning increased 
rating claims for the veteran's right and left knee 
disabilities.  The RO issued a statement of the case with 
respect to the veteran's knee disabilities in June 2005, but 
the veteran failed to perfect his appeal by submitting a 
timely substantive appeal.  Therefore, those issues are not 
currently in appellate status.  38 C.F.R. § 20.200 (2006).  

The Board remanded the case again in September 2006 to obtain 
additional medical records.  All requested development has 
been accomplished, and the case is once again before the 
Board for review. 





FINDING OF FACT

The veteran's neck injury, involving a herniated disc of the 
cervical spine, was not directly caused by an essential 
activity or function within the scope of his vocational 
rehabilitation.


CONCLUSION OF LAW

The requirements for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a herniated disc of the 
cervical spine incurred during a period of vocational 
rehabilitation in July 1997 have not been met.  38 U.S.C.A. § 
1151 (West Supp. 2005); 38 C.F.R. §§ 3.358, 3.361, 3.800 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he injured his cervical spine as a 
result of carrying a heavy book bag while attending colleges 
classes in pursuit of a program of VA vocational 
rehabilitation.  The veteran is therefore seeking 
compensation under 38 U.S.C.A.    § 1151 for his cervical 
spine disorder.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  

Under the provisions of 38 U.S.C.A. § 1151, the law provides 
that the VA must pay compensation to a claimant in the same 
manner as if such disability, aggravation or death were 
service-connected, for any disability caused in the pursuit 
of certain vocational rehabilitation.  The qualifying 
disability or death must not be the result of the veteran's 
willful misconduct. 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 
3.800.  

Compensation for a disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury or aggravation of an existing injury and some 
essential activity or function which is within the scope of 
the vocational rehabilitation course, not necessarily limited 
to activities or functions specifically designated by the VA 
in the individual case, since ordinarily it is not to be 
expected that each and every different function and act of a 
veteran pursuant to his course of training will be particular 
specified in the outline of the course or training program.  
38 C.F.R. § 3.358(c)(5).

In determining whether the element of direct or proximate 
causation is present, it remains necessary for a distinction 
to be made between an injury arising out of an act performed 
in pursuance of the course of training, that is, a required 
"learning activity," and one arising out of an activity which 
is incident to, related to, or coexistent with the pursuit of 
the program of training.  For a case to fall within the 
statute there must have been sustained an injury which, but 
for the performance of a "learning activity" in the 
prescribed course of training, would not have been sustained.  
Id.

The essential facts of this case are not in dispute.  The 
record confirms that the veteran was taking summer courses at 
Jefferson Community College in 1997 as part of an approved 
program of VA vocational rehabilitation.  In July 1997, he 
was treated at VA facility for a three-day history of pain 
and spasm in his neck and shoulders.  An MRI revealed central 
disk herniation at C4-5 with associated deformity involving 
the ventral aspect of the thecal sac and flattening of the 
cervical spine cord.  Treatment records from the 
Neurosurgical Institute of Kentucky indicate that the 
veteran's herniated disc was caused by a heavy book bag he 
carried while taking summer courses.  In light of these 
findings, the Board acknowledges that the veteran's herniated 
disc was caused by his carrying a heavy book bag while taking 
courses in pursue of a program of VA vocational 
rehabilitation.  

Nevertheless, the veteran's section 1151 claim fails because 
the act of carrying a book bag is not an essential activity 
or necessary component of any course the veteran took while 
in connection with his vocational rehabilitation.  In other 
words, although the veteran was apparently carrying a heavy 
book bag while attending an educational class associated with 
an approved vocational rehabilitation course, his injury was 
not sustained as part of a required "essential activity" 
performed in pursuit of a course of training.  Rather, his 
injury was incident to, or coexistent with, his pursuit of 
the program of training, for which compensation is not 
warranted.  38 C.F.R. § 3.358(c)(5).  

The Board finds persuasive the opinion of the U.S. Court of 
Appeals for Veterans Claims (Court) in Sweitzer v. Brown, 5 
Vet. App. 503 (1999).  In Sweitzer, the Court affirmed a 
Board decision which denied section 1151 benefits for a 
veteran who had claimed that while he was waiting for a VA 
examination, an unidentified patient in a motorized 
wheelchair struck him in the lower torso, resulting in back 
injuries.  The Court held that "in order to be compensable 
under § 1151, [the injury] must have resulted from the 
examination itself, not from the process of reporting for the 
examination [and the] statute does not address disabilities 
that are merely coincidental with the receipt of VA 
treatment."  Id. at 505.

Analogizing the circumstances in Sweitzer to the instant 
case, to received compensation under section 1151, the 
veteran's injury would have to have resulted from the 
vocational rehabilitation itself, not from the process of 
carrying his books to report for vocational rehabilitation 
classes.  In this case, the veteran's neck injury did not 
result from the vocational rehabilitation itself, as carrying 
a book bag was not a requirement for any of the veteran's 
course work.  Instead, the veteran carried his bag, 
presumably to carry books to and from classes.  Following the 
Court's guidance in Sweitzer, the Board finds that the 
veteran's injury, sustained as it was in the process of 
attending vocational rehabilitation classes, is merely 
coincidental with the veteran's vocational rehabilitation 
program, thereby precluding compensation under the provisions 
of 38 U.S.C.A. § 1151.

The Board also notes that the opinion of VA's General Counsel 
in VAOPGCPREC 7-97 is particularly instructive in denying the 
claim.  In VAOPGCPREC 7-97, the General Counsel was asked 
whether the provisions of 38 U.S.C.A. § 1151, which authorize 
the payment of benefits for disability incurred as the 
"result of hospitalization," apply to disabilities incurred 
during hospitalization but which are unrelated to the program 
of medical treatment (the claimant in question was injured 
playing basketball while hospitalized at a VA substance abuse 
treatment unit).

The opinion indicated that if the circumstances or conditions 
of hospitalization gave rise to the risks out of which the 
injury arose, the injury may be considered to have resulted 
from the hospitalization.  In making this determination, it 
is necessary to identify, to the extent possible, the 
specific cause of the incident causing the injury, and to 
determine whether that cause is attributable to the 
circumstances or conditions of the hospitalization.  The 
opinion stated that if the hospitalization created a "zone of 
danger" out of which the injury arose, there would be a basis 
for concluding that the hospitalization caused the injury.  
Id. 

The opinion further notes that a fall which is caused by the 
claimant's own inadvertence would not be considered to have 
resulted from hospitalization.  However, where the 
precipitating cause of the fall may be reasonably attributed 
to conditions or circumstances of the hospitalization, rather 
than some circumstance originating with the claimant, the 
resulting injuries would be said to be the result of 
hospitalization, rather than the result of some circumstance 
originating with the claimant.  Id.

Analogizing VAOPGCPREC 7-97 to the instant case, to receive 
compensation under 38 U.S.C.A. § 1151, the veteran's injury 
must have arisen out of the circumstances or conditions of 
vocational rehabilitation.  If the circumstances surrounding 
the veteran's program of vocational rehabilitation created a 
"zone of danger" out of which the injury arose, there would 
be a basis for concluding that vocational rehabilitation 
caused the injury.  However, injuries originating with the 
veteran (including those as a result of his inadvertence) are 
not compensable.

In this case, the Board finds that the veteran's program of 
rehabilitation did not create a "zone of danger" out of which 
the injury arose.  There is no evidence that carrying his 
book bag was a required part of the veteran's course work.  
For example, there is no reason why the veteran could not 
have transported his books in a bag with wheels, which would 
not require lifting.  Thus, the veteran's injury did not 
arise out of the circumstances or conditions of vocational 
rehabilitation (i.e. his course work), and his vocational 
rehabilitation program did not create a "zone of danger" out 
of which the injury arose.  Rather, his injury arose out of 
the veteran's own action, and is thus not compensable under 
the guidance provided by VAOPGCPREC 7-97.

In summary, the act of carrying a heavy book bag was not an 
essential function within the scope of the veteran's 
vocational rehabilitation course, as there is no direct 
(proximate) causal connection between the neck injury he 
sustained in July 1997 and an essential activity or function 
which was within the scope of the VA vocational 
rehabilitation course.  As a result, there is no legal basis 
for compensation for the injury resulting from that incident, 
and the appeal must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit, or the lack of entitlement under the 
law).  

Since the veteran's claim is being denied as a matter of law, 
the duty-to-assist and duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 do not apply to this 
appeal.  See Manning v. Principi, 16 Vet. App. 534 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not 
applicable where law, not factual evidence, is dispositive).


ORDER

The appeal is denied.




____________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


